DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 07/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/887488.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical instrument that has a pivotable handle and a sealed compartment for a power pack with an access cover/door.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-28 and 30-38, is/are rejected under 35 U.S.C. 103 as obvious over Beardsley et al. (US 20130184704 A1) in view of Viola et al. (US 20100320252 A1) in view of in view of Zemlok et al. (US 20110022032 A1) and further in view of Sancoff et al. (US 20030105475 A1).
Regarding claims 18 and 36, Beardsley et al. discloses surgical instrument (110) comprising a housing (280) at a proximal portion of the instrument (fig. 2), the housing containing a compartment therein (282, [0042]) and the compartment positioned and accessible outside a patients body (function/intended use -compartment can be inside a body or outside a patients body), the compartment configured to removably receive a power pack (110) including a motor (140), a rotatable motor shaft (142), and a moveable drive mechanism (gear) operatively connected to the shaft ([0032-0044, 0050], figs. 1-4); 
an elongated member (effector [0037]) extending distally from the housing (280) and compartment (282); a first jaw and a second jaw at a distal portion of the elongated member [0037], at least the first jaw movable with respect to the second jaw to clamp tissue between the first and second jaws ([0037], figs. 1-4); 
a cover (290) mounted on/to the housing (fig. 2), the cover openable to access the compartment within the housing and enable access to the firing mechanism for loading the power pack (open via hinge 292), the cover closable to seal the compartment from an external environment to protect the power pack when loaded therein ([0041-0044], fig. 2) and in use during firing of the at least one fastener (staple effector attached) and openable to remove the power pack after firing of the least one fastener ([0041-0044], fig. 2); and a first seal (29 seals [0043-0044] and seals 152 [0050], fig. 4) to prevent entry of contaminants into the compartment to protect the power pack  ([0043-0044, 0050], figs. 2-4);
a) when loaded in the compartment (figs. 1-4) and the cover of the compartment is closed ([0043-0044, 0050], figs. 2-4); and b) during firing of the at least one fastener (staple effector attached, [0032-0044, 0050], figs. 1-4); 
Beardsley et al. fails to explicitly disclose the effector is a stapling effector that fires staples, in use during firing of the at least one fastener, a firing mechanism positioned within the compartment of the housing, the firing mechanism removably engagable by the drive mechanism  movable linearly by linear movement of the drive mechanism of the power pack within the compartment between a first position and a second position, wherein in the second position, the firing mechanism effects firing of at least one fastener into the tissue clamped between the first and second jaws; and a pivotable handle mechanically linked to at least the first jaw for moving at least the first jaw with respect to the second jaw to clamp tissue; and a connector for removably connecting the first and second jaws to the elongated member.
Viola et al. teaches a surgical instrument (900/1100) having a stapling effector (912/920) that fires staples (62, 64), in use during firing of the at least one fastener [0119-0121], a housing (646/906), a motor (670/930), a rotatable motor shaft (gear shaft 676/936), a moveable drive mechanism (590/camming beam 954) operatively connected to the shaft, a firing mechanism  (594/956/942) positioned within the compartment of the housing, the firing mechanism removably engagable by the drive mechanism (capable of being removed if desired, absent any particular attachment structure/mechanism) movable linearly by linear movement of the drive mechanism of the power pack within the compartment between a first position and a second position (sleds 590/942 move via thread shafts), wherein in the second position, the firing mechanism effects firing of at least one fastener into the tissue clamped between the first and second jaws ([0095-0129], figs. 16-33);  a connector (proximal most end of 504/906) for removably connecting the first and second jaws to an elongated member (connects to contron members such as 904, figs. 16-25). and Viola et al. teaches having a pivotable handle (706 via pivot 734) mechanically linked to at least the first jaw for moving at least the first jaw with respect to the second jaw to clamp tissue ([0110-0118], figs. 20-24) and shows a surgical instrument (1000) with a pivotable handle (1010, fig. 27) that operates clamping jaws (1006/1008) clamping tissue and/or effector ([0126, 0139, 0147], figs. 27, 37, and 41).  Viola et al. also teaches having different connectors - articulating knuckle joint 32A/a ball and socket joint, articulation shaft 34, distal articulation shaft 36, universal joint 38 and flexible shaft assembly 35 ([0066-0068], figs. 1-4 and 43).
Zemlok et al. teaches a surgical stapler (10) having an effector (169) with first and second jaws (162/164) coupled to an elongated member (140) that couples to a housing (10/112, 900 or 140/1050 figs. 1, 37-38, 40-42), with a compartment (inside 110a/b) for a power pack (1000/motor 200), motor (200), motor shaft (202), threaded drive tube 210 and a firing rod 220 to drive firing rod 220 to fire staples ([0087-0097], figs. 1-7), a pivotable handle (toggle switch 114 [0065-0070, 0237]), teaches having a pivotable handle or buttons to control operation of the device [0071], teaches having rubber seals (950, 952 and 954), sealing the housing to protect from external contamination [0088, 0220-0229] and teaches having a housing covers (110a/b, 804, door 912) mounted on/to a housing (10/112, 900 or 140/1050, the cover 110a/b openable to access the compartment within the housing via screws, 804 sliding cap detent fit,  [0088, 0229, 0236-0246], figs. 1, 24, 33-34, 37-38, 40-42).
Zemlok et al. states: “the drive components (e.g., including a drive motor 200, a drive tube 210 and a firing rod 220, etc.) may be mounted on a support plate allowing the drive components to be removed from the housing 110 after the instrument 10 has been used. The support plate mounting in conjunction with the hinged housing halves 110a and 110b provide for reusability and recyclability of specific internal components while limiting contamination thereo” [0090]
Sancoff et al. teaches a surgical device (2, figs. 1-3) having housing (100/102) having a compartment (112) for a power pack (300/106) having a motor (123/130), the housing having a hinged cover (104) wherein when the hinged cover is in a closed position, the hinged cover prevents access to a motor (130) and battery (116, [0041-0049]) and when the hinged cover is in an open position, the hinged cover enables ejection a battery and motor ([0035-0041], figs. 1-13) with a pivotable handle (210) mechanically linked to clamping jaws (204/206/208, figs. 2, 34-36 and 57-65) and teaches having a seal (138/144/154) around the motor [0041-0052] with a cover (500) mounted on/to the housing (figs. 2, 8-10, and ), the cover openable to access the compartment within the housing and enable access to the firing mechanism for loading the power pack ([0038, 0072], figs. 2, 8-10, and 55-56).
Given the teachings of Beardsley et al. to have a housing  at a proximal portion of the instrument, the housing containing a compartment configured to removably receive a power pack including a motor and an elongated member extending distally from the housing and compartment with gasket seals and different connectors for connecting an effector/housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the effector to be stapling effector that fires staples with a firing mechanism positioned within the compartment of the housing, the firing mechanism removably engagable by the drive mechanism movable linearly by linear movement of the drive mechanism via threaded sled of the power pack within the compartment between a first position and a second position, wherein in the second position, the firing mechanism effects firing of at least one fastener into the tissue clamped between the first and second jaws; and a pivotable handle mechanically linked to at least the first jaw for moving at least the first jaw with respect to the second jaw to clamp tissue; and a connector for removably connecting the first and second jaws to the elongated member for removably connecting the first and second jaws to the elongated member for reusability and recyclability and sealed for protecting the electronics and motor parts from dangerous debris as taught by Zemlok et al. and Viola et al. and further taught and evidenced by Sancoff et al.
Regarding claims 19, 28, 31, and 33, Viola et al. teaches the firing mechanism (camming beam 954/970) receives an engagement member/an axially movable member (954)  in the housing of the surgical instrument (figs. 28-31), the axially movable member engageable within the housing at a second region by a second engagement member (940) of the power pack when the  power pack is loaded in the housing for linear movement upon activation of when the power pack is loaded in the compartment for motorized advancement of the firing mechanism to effect firing of the at least one fastener (62, 64) supported in the instrument as the engagement member is moved linearly within the compartment and teaches wherein the surgical instrument has a handle (706) extending therefrom, and the firing mechanism is engageable at a first engagement region by a first engagement member of the power pack, the first engagement region spaced from the handle and the handle is a pivotable handle linked to a jaw closing mechanism, wherein the compartment is configured such that the motor shaft of the motor of the power pack received in the compartment extends in a direction of movement of the firing mechanism ([0110-0112, 0149], figs. 20-24). Zemlok et al. teaches the power pack (1000/motor 200), motor (200), motor shaft (202), threaded drive tube 210 and a firing rod 220 to drive firing rod 220 to fire staples ([0087-0097], figs. 1-7) with a pivotable handle (toggle switch 114 [0065-0070, 0237]), teaches having a pivotable handle or buttons to control operation of the device [0071].
Given the teachings of Beardsley et al. to have a housing  at a proximal portion of the instrument, the housing containing a compartment configured to removably receive a power pack including a motor and an elongated member extending distally from the housing and compartment with gasket seals and different connectors for connecting an effector/housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the effector to be stapling effector that fires staples with a threaded driving member to drive a sled/camming member to fire the staples controlled with a pivotable handle/trigger as taught by Zemlok et al. and Viola et al.
Regarding claims 21, 23, 27, and 37, Beardsley et al. discloses a cover (290) mounted on/to the housing (fig. 2), the cover is openable for top loading of the power pack into the compartment of the housing, wherein the compartment protects the power pack so the power pack is reusable in another surgical instrument without sterilization and the cover is hingedly connected to the housing ([0043-0044, 0050], figs. 2-4).  Viola et al. also teaches the cover is openable for top loading of the power pack into the compartment of the housing, wherein the compartment protects the power pack so the power pack is reusable in another surgical instrument without sterilization and the cover is hingedly connected to the housing (via standoff (54) that snap fits with closure 18 [0057-0058], figs. 1-20).
Regarding claim 30, Viola et al. teaches the handle (706) is a pivotable handle (trigger pivot on pin 734, [0112], fig. 21) mechanically linked to a jaw closing mechanism and at least a portion of the compartment is proximal of the pivotable handle (teaches handle 700 can be used with different surgical staplers [0110-0112, 0149], figs. 20-24).   Zemlok et al. also teaches having a pivotable handle or buttons to control operation of the device [0071] and Sancoff et al. teaches a pivotable handle (210) mechanically linked to clamping jaws (204/206/208, [0041-0052], figs. 2, 34-36 and 57-65).
Given the teachings of Beardsley et al. to have a housing  at a proximal portion of the instrument, the housing containing a compartment configured to removably receive a power pack including a motor and an elongated member extending distally from the housing and compartment with gasket seals and different connectors for connecting an effector/housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the housing to have a pivotable handle mechanically linked to a jaw closing mechanism and at least a portion of the compartment is proximal of the pivotable handle with a stapling effector that fires staples with a threaded driving member to drive a sled/camming member to fire the staples controlled with a pivotable handle/trigger as taught by Zemlok et al. and Viola et al.
Regarding claim 32, Viola et al. teaches having a second engagement member (32/36, 506 or 712) effects articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument ([0065-0077, 0095-0100, 0109, 0118], figs. 1-4, 17, and 20-24) and teaches having an articulating section (1120 [0130-0133, 0139-0145], figs. 1-4, 17, and 34-40) and teaches having flexible shaft assembly 35  articulation shaft 34, distal articulation shaft 36, and universal joint 38 ([0067-0068], figs. 1-4 and 43). Zemlok et al. also teaches having loading unit 169 connected with a second engagement member to endoscopic portion 140 (bayonet connection, flexible tube or pivotable members to connect [0063], fig. 1).
Given the teachings of Beardsley et al. to have a housing  at a proximal portion of the instrument, the housing containing a compartment configured to removably receive a power pack including a motor and an elongated member extending distally from the housing and compartment with gasket seals and different connectors for connecting an effector/housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the housing to have a second engagement member that effects articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument for better adjustment as taught by Zemlok et al. and Viola et al.
Regarding claim 38, Beardsley et al. discloses a cover (290) seals and the seal is compressed when the cover is closed to prevent entry of contaminants into the compartment when the cover is closed ([0043-0044, 0050], figs. 2-4). Viola et al. also teaches the seal is compressed when the cover is closed to prevent entry of contaminants into the compartment when the cover is closed (some degree of compression will happen when cover is close). Zemlok et al. teaches having rubber seals (950, 952 and 954), sealing the housing to protect from external contamination [0088, 0220-0229] and teaches having a housing covers (110a/b, 804, door 912) mounted on/to a housing (10/112, 900 or 140/1050, the cover 110a/b openable to access the compartment within the housing via screws, 804 sliding cap detent fit,  [0088, 0229, 0236-0246], figs. 1, 24, 33-34, 37-38, 40-42) in which screws tightened will compress the seal.
Regarding claims 20, 24-26, and 34-35, Beardsley et al. discloses a cover (290) seals and the seal is compressed when the cover is closed to prevent entry of contaminants into the compartment when the cover is closed (290 seals [0043-0044] and d discloses having a housing covers (seals 152 [0050] also seal connector side, fig. 4) to protect the power pack when loaded in the compartment wherein the first seal includes an elastomer (rubber 152 [0050]) on the cover and is compressed by the housing when the cover is closed to protect the power pack within the housing during use, wherein the first seal includes an elastomer on the housing is compressed by the housing when the cover is closed to protect the power pack, wherein the first seal is at an interface between the cover and the housing, the first seal seals the battery along with the power pack when the cover is closed and a second seal within the instrument to seal the power pack within the housing from contaminants ([0043-0044, 0050], figs. 2-4).  Viola et al. also teaches the power pack includes gasket (934).  Zemlok et al. teaches having a second seal on a handle (950, 952 and 954), sealing the housing to protect from external contamination [0088, 0220-0229] and teaches having a housing covers (110a/b, 804, door 912) mounted on/to a housing (10/112, 900 or 140/1050, the cover 110a/b openable to access the compartment within the housing via screws, 804 sliding cap detent fit), to protect the power pack when loaded in the compartment wherein the first seal includes an elastomer on the cover and is compressed by the housing when the cover is closed to protect the power pack within the housing during use, wherein the first seal includes an elastomer on the housing is compressed by the housing when the cover is closed to protect the power pack, wherein the first seal is at an interface between the cover and the housing, the first seal seals the battery along with the power pack when the cover is closed and a second seal within the instrument to seal the power pack within the housing from contaminants in which screws tightened will compress the seal ([0088, 0229, 0236-0246], figs. 1, 24, 33-34, 37-38, 40-42). Sancoff et al. also teaches having seals (138/144/154) around the housing and motor [0041-0052].
Regarding claim 22, Beardsley et al. discloses a cover (290) with
hinge (292) but does not disclose the cover is spring loaded.  Zemlok et al. teaches the cover (912) is spring loaded to an open position (spring 
and/or 930/936 [0209-0227], figs. 34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-28 and 30-38 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walters (US 20070139915 A1)- claim 1, recites “casing for a portable, battery-powered device having a battery compartment for receiving a battery, comprising: a case having a battery compartment therein, defining an opening to permit access to said battery compartment, a door, pivotally attached to said case, said door being manually pivotable from a closed position in which it covers said opening, to an open position in which access to said battery compartment may be achieved, an overmolded layer, molded over at least a portion of the exterior surface of said case, said overmolded layer surrounding said opening, whereby said overmolded layer provides sealing of said battery compartment opening in conjunction with said door” and see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731